DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: please insert the WIPO publication number and publication date after PCT/EP2011/065894 recited in paragraph [0001] of the Specification.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “into to” should be rewritten as “into” on line 14 of the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “the separation” on line 2 should be rewritten as “separation”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase “the separation” on line 2 should be rewritten as “separation”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase “the separation” on line 2 should be rewritten as “separation”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “the separation” on line 3 should be rewritten as “separation”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “the separation” on line 2 should be rewritten as “separation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 15-17, and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fluid first fluid section” on line 16 of the claim.  It is not clear if this limitation is the same as the “first fluid section” recited on lines 14 or 15, or if it is a different “fluid section” altogether.  Appropriate correction is required.
Claim 15 recites the limitation “a current (It)” on line 3.  It is not clear if this limitation is the same limitation as “the electrical current” as in Claim 13 and Claim 1, or if this “current” is a different “current” limitation altogether.  Examiner interprets it to be the same.
Claim 15 also recites the limitation “the determined current” on line 5 and the limitation “the current (It)” on line 6.  It is not clear if these “currents” are the same as each other, if they are the same as the initial “current (It)” on line 3, if they are the same as the “electrical current” as in Claims 13 & 1, or if these limitations are different from each other, and different from the earlier recitations of “current”.  Examiner interprets them all to be the same.
Claim 16 recites the limitation “a current” on line 2.  It is not clear if this limitation is the same limitation as “the electrical current” as in Claim 13 and Claim 1, or if this “current” is a different “current” limitation altogether.  Examiner interprets it to be the same.
Claim 16 recites the limitation “a current (It)” on line 3.  It is not clear if this limitation is the same limitation as a “current” on line 2 of the claim, if it is the same limitation as “the electrical current” as in Claim 13 and Claim 1, or if this “current” is a different “current” limitation altogether.  Examiner interprets it to be the same.
Claim 16 also recites the limitation “the determined current” on line 5 and the limitation “the current (It)” on line 6.  It is not clear if these “currents” are the same as each other, if they are the same as the “current (It)” on line 3,  if they are the same as the “current” on line 2, if they are the same as the “electrical current” as in Claims 13 & 1, or if these limitations are different from each other, and different from the earlier recitations of “current”.  Examiner interprets them all to be the same.
Claim 17 recites the limitation “a current”.  It is not clear if this limitation is the same limitation as “the electrical current” as in Claim 13 and Claim 1, or if this “current” is a different “current” limitation altogether.  Examiner interprets it to be the same.
Claim 17 recites the limitation “the determined voltage differential” on line 4 and the limitation “the voltage differential” on line 5.  It is not clear if these “voltage differentials” are the same as each other, if they are the same as the initial “voltage differential” on line 3, or if these limitations are different from each other.  Examiner interprets them all to be the same.
Claims 15 & 16 recite the limitation “the blood treatment apparatus” on lines 7 & 8.  It is not clear if this limitation is the same as “the apparatus” as recited in the preamble of all the preceding dependent claims, or if it is the same “blood treatment apparatus” as in the preamble of Claim 1.  Examiner interprets it to be the same.
Claim 17 recites the limitation “the blood treatment apparatus” on lines 6 & 7.  It is not clear if this limitation is the same as “the apparatus” as recited in the preamble of all the preceding dependent claims, or if it is the same “blood treatment apparatus” as in the preamble of Claim 1.  Examiner interprets it to be the same.
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10,493,197, (referred to as ‘197).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, Claim 2 of ‘197 discloses a blood treatment apparatus comprising: a blood treatment unit including a fluid inlet and a fluid outlet; a blood line configured to extract blood from a blood source, pass the blood through the blood treatment unit, and deliver treated blood to a target vessel; a fluid line including an upstream fluid line configured to receive electrically conductive treatment fluid from a fluid source and pass the electrically conductive treatment fluid to the fluid inlet of the blood treatment unit such that the electrically conductive treatment fluid interacts with the blood within the blood treatment unit to form used electrically conductive treatment fluid, and a downstream fluid line connected to the fluid outlet of the blood treatment unit for delivering the used electrically conductive treatment fluid to a fluid sink; and a flow divider arranged in the downstream fluid line and configured to separate the used electrically conductive treatment fluid in the downstream fluid line into to a first fluid section and a second fluid section, thereby electrically isolating the first and second fluid sections such that electrical current flowing in the fluid first fluid section is prevented from reaching the second fluid section, (See Claim 2 of ‘197 which includes all preceding limitations of Claim 1 of ‘197).
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12, 15, 16 & 18 of U.S. Patent No. 10,493,197, (referred to as ‘197).
Regarding Claims 1-13, Claim 1 of ‘197 discloses A blood treatment apparatus comprising: a blood treatment unit including a fluid inlet and a fluid outlet; a blood line configured to extract blood from a blood source, pass the blood through the blood treatment unit, and deliver treated blood to a target vessel; a fluid line including configured to receive electrically conductive treatment fluid from a fluid source and pass the electrically conductive treatment fluid to the fluid inlet of the blood treatment unit such that the electrically conductive treatment fluid interacts with the blood within the blood treatment unit to form used electrically conductive treatment fluid, and delivering the used electrically conductive treatment fluid to a fluid sink; and a flow divider configured to separate the used electrically conductive treatment fluid in the downstream fluid line into to a first fluid section and a second fluid section, thereby electrically isolating the first and second fluid sections such that electrical current flowing in the fluid first fluid section is prevented from reaching the second fluid section, (See Claim 1, ‘197).
Claim 1 of ‘197 does not explicitly disclose “an upstream fluid line”, and “the downstream fluid line is connected to a fluid outlet of the blood treatment unit for delivering the used treatment fluid to the fluid sink”.
Claim 2 of ‘197 discloses “an upstream fluid line”, and “the downstream fluid line is connected to a fluid outlet of the blood treatment unit for delivering the used treatment fluid to the fluid sink”, and “the flow divider arranged in the downstream fluid line”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the blood treatment apparatus of Claim 1 by incorporating  “an upstream fluid line”, “the downstream fluid line is connected to a fluid outlet of the blood treatment unit for delivering the used treatment fluid to the fluid sink” and “the flow divider arranged in the downstream fluid line” as in Claim 2 so it “delivers treatment fluid to the blood treatment unit”, (See column 6, lines 1-3, ‘197), and  because “it is generally more advantageous to have the flow divider in the downstream fluid line, since it is then closer to the sink” , (See column 11, lines 36-38, ‘197).
Additional Disclosures Included:
Claim 2: The apparatus of Claim 1, wherein the flow divider is configured to separate the used electrically conductive treatment fluid in the downstream fluid line into multiple fluid sections, including at least the first and second fluid sections, thereby breaking up a flow of the used electrically conductive treatment fluid in the downstream fluid line, (See Claim 3, ‘197).
Claim 3: The apparatus of Claim 1, wherein the flow divider is configured to provide a gas gap in the downstream fluid line for generating the separation of the used electrically conductive treatment fluid in the downstream fluid line, (See Claim 4, ‘197).
Claim 4: The apparatus of Claim 1, wherein the flow divider is configured to periodically open and close the downstream fluid line for generating the separation of the used electrically conductive treatment fluid in the downstream fluid line, (See Claim 5, ‘197).
Claim 5: The apparatus of Claim 1, wherein the flow divider includes a drip chamber for generating the separation of the used electrically conductive treatment fluid in the downstream fluid line, (See Claim 6, ‘197).
Claim 6: The apparatus of Claim 1, wherein the flow divider includes a first opening device and a second opening device, the first and second opening devices configured to periodically open and close the downstream fluid line for generating the separation of the used electrically conductive treatment fluid in the downstream fluid line, (See Claim 7, ‘197).
Claim 7: The apparatus of Claim 6, wherein at least one of the first and second opening devices includes a clamp, (See Claim 8, ‘197).
Claim 8: The apparatus of Claim 6, wherein at least one of the first and second opening devices includes a valve, (See Claim 9, ‘197).
Claim 9: The apparatus of Claim 1, wherein the flow divider includes a peristaltic pump, (See Claim 10, ‘197).
Claim 10: The apparatus of Claim 9, wherein the peristaltic pump includes at least two rollers configured to periodically compress the downstream fluid line, (See Claim 11, ‘197).
Claim 11: The apparatus of Claim 1, wherein the flow divider is configured to electrically isolate the first and second fluid sections such that the electrical current is limited to a predetermined value that is between 10 μA and 500 μA, (See Claim 15 or 16, ‘197; The disclosed ranges overlap/anticipate a portion of the claimed range).
Claim 12: The apparatus of Claim 1, further comprising a buffer chamber configured to cooperate with the flow divider for generating the separation of the used electrically conductive treatment fluid in the downstream fluid line, (See Claim 12, ‘197).
Claim 13: The apparatus of Claim 1, further comprising a control unit configured to verify if the electrical current flows between the first and second fluid sections., (See Claim 18, ‘197).
Allowable Subject Matter
The following is an examiner's statement of indication of allowable subject matter: the Examiner conducted searching and consideration in the relevant fields of endeavor. After doing so, the Examiner concluded that the claim limitation “thereby electrically isolating the first and second fluid sections such that electrical current flowing in the [first fluid section] is prevented from reaching the second fluid section” makes the claimed invention in independent Claims 1 patentable over the closest prior art, including Jonsson et al., (“Jonsson’, WO 2009/044220), Kleinekofort et al., (“Kleinekofort’, WO 2008/031539), and Muller, (US 2010/0022935). Thus, the Examiner indicates that independent Claim 1 along with its dependent claims would be allowable but it is rejected under double patenting as well as 112(b), and the issues indicated above must be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779